Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Paragraph 27, first heating section K1
Paragraph 27, second heating section K2
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Page 6 lines 21-22, “it is possible to obtain a longest heating section in a smaller space” should read “obtain a longer heating” or “obtain the longest heating”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 5-6 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Briffod (US 5858136 A, as cited in the Applicant’s 3/21/2021 IDS).
Regarding claims 5 and 6, Briffod respectively teaches a manufacturing method of a wire electrode (Column 1 lines 6-8, “The invention relates to a process allowing one to manufacture wires with a brass surface for the purpose of wire electroerosion”, i.e. a wire electrode) and a heat diffusion treatment method (Column 2, lines 57-58, “the heat treatment occurs by means of an electrical flow passing through the wire”), in which an element wire used for a wire electrode is heated and subjected to a heat diffusion treatment (Column 2 lines 57-62, “the heat treatment occurs by means of an electrical flow passing through the wire … one thus obtains direct heating of wire 10” Where wire 10 is understood to be a wire “for the purpose of wire electroerosion”, as described in Column 1 lines 6-8), 
wherein the element wire travels on a V-shaped or an I-shaped path formed by laying in an order of a second rotary electrode, a first rotary electrode and a third rotary electrode (Annotated figure 1, “I” shape indicated in order of the second, first, and third rollers 14), and the element wire is heated and subjected to the heat diffusion treatment by causing a current to flow through the element wire (Column 2 lines 57-59, “the heat treatment occurs by means of an electrical flow passing through the wire supplied by electrical sources 18” Where in this instance the heat treatment is a diffusion, as outlined in Column 1 lines 30-31, “this temperature is maintained until complete diffusion of the zinc”) in a first heating section between the second rotary electrode and the first rotary electrode (Annotated figure 1, the wire 10 is understood to be heated between the second and first rollers 14, i.e. a “first” heating section) and in a second heating section between the third rotary electrode and the first rotary electrode (Annotated figure 1, the wire 10 is understood to be heated between the first and third rollers 14, i.e. a “second” heating section).

    PNG
    media_image1.png
    563
    1025
    media_image1.png
    Greyscale

Annotated figure 1: Figure 5 of Briffod, rollers and heating sections labeled

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briffod (US 5858136 A) in view of Pattacini et al. (WO 2019202501 A1), hereinafter Pattacini.
Regarding Claim 1, Briffod teaches a heat treatment furnace (Column 2 lines 54-62 detail a device where “heat treatment occurs by means of an electrical flow”, i.e. a heat treatment furnace), which moves an element wire (Column 2 lines 55-56, “Wire 10 … passes through return rollers 14”) having been zinc-galvanized (Column 2 line 35, “copper wire coated with zinc”) at a predetermined speed (The wire 10 is understood to move at a constant predetermined speed, this is evidenced by the lengthening of the furnace for the increased duration of heat treatment in Column 3 lines 1-4) and heats the element wire to perform a heat diffusion treatment (Column 2 lines 57-59, “heat treatment occurs by means of an electrical flow passing through the wire supplied by electrical sources 18”), comprising:

    PNG
    media_image1.png
    563
    1025
    media_image1.png
    Greyscale

Annotated figure 1: Figure 5 of Briffod, rollers and heating sections labeled
Copied from above

a first rotary electrode, a second rotary electrode and a third rotary electrode (Annotated figure 1, first, second, and third rotary electrodes labeled) to which a voltage is applied (Column 2 lines 59-56, regarding the electrical sources 18, “They generate a voltage between the two juxtaposed return rollers 14”);
wherein the first rotary electrode, the second rotary electrode and the third rotary electrode are arranged in a manner that the element wire is laid in a V-shape or an I-shape in an order of the second rotary electrode, the first rotary electrode and the third rotary electrode from the upstream side in a travel direction of the element wire (Annotated figure 1, “I” shape indicated in order of the second, first, and third rollers 14);
wherein a voltage is applied to the first rotary electrode (Annotated figure 1, the electrical sources 18 provide the first roller 14 with a voltage) and a voltage having a sign opposite to that of the first rotary electrode is applied to the second rotary electrode and the third rotary electrode (Annotated figure 1, the electrical sources 18 provide the second and third rollers 14 with a difference in voltage from the first roller 14 “with the consequence of an electric current in the intermediate wire section” Column 2 lines 60-61. Thus the voltage applied to the second and third rollers is relatively opposite in sign to that of the first roller, inducing a current flow); and
wherein a current flows through and heats the element wire (Column 2 lines 57-59, “the heat treatment occurs by means of an electrical flow passing through the wire supplied by electrical sources 18”) which travels in a first heating section between the second rotary electrode and the first rotary electrode (Annotated figure 1, the wire 10 is understood to be heated between the second and first rollers 14, i.e. a “first” heating section) and in a second heating section between the third rotary electrode and the first rotary electrode (Annotated figure 1, the wire 10 is understood to be heated between the first and third rollers 14, i.e. a “second” heating section).
But fails to teach a motor that rotationally drives the first rotary electrode, the second rotary electrode and the third rotary electrode; and a control device;
wherein the motor is driven according to a command from the control device to cause the element wire to travel.
However, Pattacini teaches a motor that rotationally drives the first rotary electrode, the second rotary electrode and the third rotary electrode (Page 9 line 24 to Page 10 line 3, “The wire 2 runs along this path dragged by the motor drive associated with the first electric axis 5. Advantageously, but not necessarily, also the other electric axes 6 and 7 and the output ring 13 are independently motorized to help drag the wire 2” Where when applied to the device of Briffod, this would result in the second, first, and third rollers 14 being motorized); and a control device (Page 23 lines 3-8, “the annealing furnace 1000 has a control system” which operates based on the “production speed”, i.e. the motor speed);
wherein the motor is driven according to a command from the control device to cause the element wire to travel (Page 10 line 3, regarding the motorization of the electric axes, they are “independently motorized to help drag the wire 2” Where it is understood that a motor is operated by a control device).
	Briffod and Pattacini are both considered to be analogous because they are in the same field of wire heating systems. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the controlled motorized electric axes 5, 6, and 7 of Pattacini as the second, first, and third rollers 14 of Briffod. Thus, modified Briffod would utilize a motor to drive the three rollers 14. This would provide the predictable result and benefit of dragging the wire through the device, as suggested by Pattacini on Page 10 lines 1-3, in addition to the electric axis 5 being motorized, “the other electric axes 6 and 7 … are independently motorized to help drag the wire 2”. 
Regarding claim 4, modified Briffod teaches a heating device, comprising: the heat treatment furnace according to claim 1, a delivery device for delivering the element wire to the heat treatment furnace (Column 2 line 55, “Wire 10 is unwound from spool 12”), and a winding device for winding a heat treatment wire discharged from the heat treatment furnace (Column 2 line 55-56, “Wire 10 is … wound onto spool 16”).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briffod (US 5858136 A) in view of Pattacini (WO 2019202501 A1) as applied to claim 1 above, and further in view of Suzuki et al. (JP S564312 A, as cited in the Applicant’s 3/21/2021 IDS), hereinafter Suzuki.
Note: reference is made to the Applicant’s 3/21/2021 IDS’ English translation of Suzuki
Regarding claim 2, modified Briffod teaches the heat treatment furnace according to claim 1, 
But fails to teach wherein a dancer roller device is arranged on a travel path of the element wire, and the control device detects the position of the dancer roller device and controls the rotation of the motor.
	However, Suzuki teaches wherein a dancer roller device (Figure 1, dancer 30 and angle detector 31) is arranged on a travel path of the element wire (Figure 1, dancer 30 is arranged on a travel path of wire 2), and the control device detects the position of the dancer roller device and controls the rotation of the motor (Page 3, “… angle detector 31 provided in the dancer 30, controlling the rotation of the wire drawing drive motor M1” When applied to modified Briffod, the wire drawing drive motor is analogous to the rotation of the motorized rollers 14).
Modified Briffod and Matsushima are both considered to be analogous because they are in the same field of wire heating systems. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the dancer 30 and angle detector 31 of Suzuki along the wire 10 path of modified Briffod. Thus, modified Briffod would use a dancer roller device arranged along the travel path of the wire to detect the position of the dancer roller using an angle detector, ultimately controlling the rotation of the motorized rollers 14. This would provide the predictable result and benefit of creating a constant tension in the wire along its path of travel, as suggested by Suzuki on Page 3, “… controlling the rotation of the wire drawing drive motor M1 so that the deflection or tension of the wire rod between the outlet of the wire drawing machine 1 and the take-up capstans 7, 7’ becomes constant, and thereby causing the peripheral speed of the finish capstan 1A of the wire drawing machine 1 to follow the line speed near the outlet of the wire drawing machine 1 has been a common method”. In modified Briffod, this is similarly applicable by maintaining constant tension between the two spools 12 and 16.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briffod (US 5858136 A) in view of Pattacini (WO 2019202501 A1) as applied to claim 1 above, and further in view of Matsushima et al. (JP S60165367 A, as cited in the Applicant’s 3/21/2021 IDS), hereinafter Matsushima.
Note: reference is made to the Applicant’s 3/21/2021 IDS’ English translation of Matsushima
Regarding claim 3, modified Briffod teaches the heat treatment furnace according to claim 1, 
But fails to teach wherein a heat insulation cover is arranged in the first heating section and the second heating section.
	However, Matsushima teaches wherein a heat insulation cover (Figure 1, heat insulating case 2) is arranged in the first heating section and the second heating section (From figure 1, the heat insulating cases 2 are arranged between the rollers, where electrical current heats the wire. When applied to modified Briffod, this would correspond to the first and second heating sections, as outlined in Annotated figure 1, above).
Modified Briffod and Matsushima are both considered to be analogous because they are in the same field of wire heating systems. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the heat insulating case 2 of Matsushima in the first and second heating sections of modified Briffod. This would provide the predictable result and benefit of maintaining a uniform temperature during heating, obtaining homogeneity in the length direction, as suggested by Matsushima on Page 4, “A material having heat resistance and low thermal conductivity, for example, a material such as asbestos, is filled in the heat insulating case 2. Therefore, the plated steel wire 1 passing through the heat insulating case 2 for heating keeps its temperature uniform during heating, and it is possible to obtain a good alloy wire homogeneity in the length direction”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
GB 1596989 A, cooling section with roller housings
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT J WOLFORD whose telephone number is (571)272-9945. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Hoang can be reached on (571)272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT J WOLFORD/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762